 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Robert P. Ford, an Individual, d/b/a Robert Ford Electric and trical Workers, Local Union No. 59. Case 16± CA±18028 November 18, 1996 DECISION AND ORDER BY MEMBERS BROWNING, FOX, AND HIGGINS Upon a charge and amended charge filed by the Union on May 23 and June 10, 1996, the General Counsel of the National Labor Relations Board issued 
a complaint on September 11, 1996, against Robert P. 

spondent, alleging that it has violated Section 8(a)(1) 
and (3) of the National Labor Relations Act. Although 
properly served copies of the charge, amended charge, 
and complaint, the Respondent failed to file an answer. On October 21, 1996, the General Counsel filed a Motion for Default Summary Judgment with the 
Board. On October 22, 1996, the Board issued an 
order transferring the proceeding to the Board and a 
Notice to Show Cause why the motion should not be 

tions in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Default Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint 
affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint 

ment disclose that the Region, by letter dated October 3, 1996, notified the Respondent that unless an answer 
were received by October 10, 1996, a Motion for De-
fault Summary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Default Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent has been owned by Robert P. Ford, a sole proprietorship, doing business as Robert Ford Electric. At all material times the Respondent, a sole proprietorship with an office and place of business in Plano, Texas, has been en-gaged in the construction industry as an electrical con-
tractor. During the 12-month period preceding issuance of the complaint, the Respondent, in conducting its business operations, purchased and received at its Plano, Texas facility goods valued in excess of $50,000 from other enterprises, including Crawford 
Electric Supply, located within the State of Texas, rectly from points outside the State of Texas. We find 
merce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES About January 25 and 26, 1996, the Respondent, by 
licitation rule by stating ``he was not going to be literatured like that'' and that union literature could not be distributed to Ford's employees on Ford's time. The Respondent promulgated and maintained this rule to 
discourage its employees from forming, joining and/or assisting the Union or engaging in concerted activities. About January 26, 1996, the Respondent threatened 
ties. About January 25 and 26, 1996, respectively, the Respondent refused to hire employees Frank Allen Jr. 
spondent formed, joined, and/or assisted the Union and ployees from engaging in these activities. CONCLUSIONS OF LAW teed in Section 7 of the Act, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and Section 2(6) and (7) of 
the Act. 2. By refusing to hire Frank Allen Jr. and Danny Baird, the Respondent has also been discriminating in ployment of its employees, thereby discouraging mem-322 NLRB No. 90  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD bership in a labor organization, and has thereby en-gaged in unfair labor practices affecting commerce 
within the meaning of Section 8(a)(3) and Section 2(6) 
and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-


tion 8(a)(1) by promulgating an invalid no-solicitation 
rule, we shall order the Respondent to rescind the in-

ent violated Section 8(a)(3) and (1) by refusing to hire Frank Allen Jr. and Danny Baird, we shall order the 
Respondent to offer them immediate employment to the positions which they would have had but for the unlawful discrimination against them, or, if those jobs 
no longer exist, to substantially equivalent positions, and to make them whole for any loss of earnings and other benefits suffered as a result of the discrimination ance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as prescribed in New Horizons for the Retardedent shall also be required to expunge from its files any and all references to the unlawful refusals to hire Allen and Baird, and to notify them, in writing, that this has 
been done. ORDER The National Labor Relations Board orders that the ert Ford Electric, Plano, Texas, its officers, agents, successors, and assigns, shall 1. Cease and desist from•(a) Promulgating an invalid no-solicitation rule.•(b) Threatening to terminate employees for engaging•in union activities. (c) Refusing to hire employees because they form, join, and/or assist the International Brotherhood of Electrical Workers, Local Union No. 59, or engage in concerted activities, or to discourage employees from engaging in these activities. (d) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. gated on January 25 and 26, 1996. (b) Within 14 days from the date of this order, offer ment to the positions which they would have had but 
for the unlawful discrimination against them, or, if 
those jobs no longer exist, to substantially equivalent 
positions. (c) Make Frank Allen Jr. and Danny Baird whole for any loss of earnings and other benefits suffered as 

ner set forth in the remedy section of this decision. 
lawful refusals to hire Allen and Baird, and, within 3 
days thereafter, notify them, in writing, that this has 
been done and that the unlawful conduct will not be 
used against them in any way. (e) Preserve and, within 14 days of a request, make available to the Board or its agents for examination 

ment records, timecards, personnel records and reports, 
and all other records necessary to analyze the amount 
of backpay due under the terms of this Order. (f) Within 14 days after service by the Region, post at its facility in Plano, Texas, copies of the attached 
notice marked ``Appendix.''1 Copies of the notice, on forms provided by the Regional Director for Region 
16, after being signed by the Respondent's authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not 
altered, defaced or covered by any other material. In ings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the 
pense, a copy of the notice to all current employees and former employees employed by the Respondent at 
any time since May 23, 1996. (g) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  ROBERT FORD ELECTRIC 3 attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. November 18, 1996 llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•WE WILL NOT promulgate an invalid no-solicitation rule. WE WILL NOT threaten our employees for engaging in union activities. WE WILL NOT refuse to hire employees because they form, join, and/or assist the International Brotherhood of Electrical Workers, Local Union No. 59, engage in concerted activities, or to discourage employees from 
engaging in these activities. WE WILL NOTfere with, restrain, or coerce employees in the exercise 
of the rights guaranteed them by Section 7 of the Act. WE WILL rescind the invalid no-solicitation rule we promulgated on January 25 and 26, 1996. WE WILL, within 14 days from the date of the Board's order, offer Frank Allen Jr. and Danny Baird 
immediate employment to the positions which they 
would have had but for our unlawful discrimination 

stantially equivalent positions. WE WILL make Frank Allen Jr. and Danny Baird 
fered as a result of our discrimination against them, in 
the manner set forth in a decision of the National 
Labor Relations Board. WE WILL, within 14 days from the date of this order, expunge from our files any and all references to 
our unlawful refusals to hire Allen and Baird, and, 
within 3 days thereafter, notify them, in writing, that 
this has been done and that our unlawful conduct will 
not be used against them in any way. ROBERT P. FORD D/B/A ROBERT FORD ELECTRIC 